Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

4.	The abstract of the disclosure is objected to because:

The opening sentence “An apparatus for operating an optical-reflector according to an embodiment of the present disclosure includes a first carrier” is improper.
            Correction is required.  See MPEP § 608.01(b).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a position control unit” in claim 1, and “a driving control unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 the recited “a position control unit” coupled with the functional language “to generate a position signal that is a signal about a current position of the carrier”.
In this application in claim 2 the recited “a driving control unit” coupled with the functional language “to control a position of the carrier using the position signal”.
All these limitations in claims 1, and 2 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20210247469 A1) discloses:
In Paragraph 46, “the position control unit is implemented as one chip or module together with at least one hall sensor among the plurality of hall sensors by means of SOC (System On Chip) or the like. In light of this, in the following description, the hall sensor and the position control unit will be referred to by the same reference sign.”
In Paragraph 109-110, “[0109] If the position signal is generated in the signal generating unit 220, the driving control unit 240 of the present disclosure accesses and reads information stored in the DB unit 230 and selects control value information corresponding to the position signal (S960).
[0110] If the control value information is selected as above, the driving control unit 240 of the present disclosure controls the power of magnitude and direction corresponding to the control value information to be applied to the corresponding driving coils 51, 52, thereby performing the OIS operation by the optical-reflector 121 (S970).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter “Lee”) in the US Patent Application Publication Number US 20100239237 A1 in view of Jansen et al.  (Hereinafter “Jansen”) in the US Patent Application Publication Number US 5691965 A.


Regarding claim 1, Lee teaches an apparatus for operating an optical-reflector [120] in Figure 1 (A handshake correction apparatus for correcting an image shake caused by handshake; Paragraph [0003] Line 2-3; FIG. 1 is an exploded perspective view of a handshake correction apparatus 100; Paragraph [0035] Line 3-4), the apparatus comprising:
an optical-reflector (an optical system as the optical reflector) provided at a front of a lens[120] (correction lens 120 as the lens) (The handshake correction apparatus 100 includes a correction lens 120, a lens support plate 130. The correction lens 120 is mounted in the lens support plate 130; Paragraph [0035] Line 8-11) and reflects a light toward the lens [120] (The handshake correction apparatus 100 may be disposed in a barrel structure of a camera. For example, the handshake correction apparatus 100 may be applied to a bent shape-type barrel structure having an optical system that is arrayed to be perpendicular to a direction in which light of a subject is incident; Paragraph [0052] Line 1-9; Optical system reflects light towards the lens);
a carrier [130] (A lens support plate 130 as the carrier)  (The handshake correction apparatus 100 includes a correction lens 120, a lens support plate 130. The correction lens 120 is mounted in the lens support plate 130; Paragraph [0035] Line 8-11) to which the optical-reflector is mounted (The lens support plate 130 is driven in an X-Y axis plane perpendicular to an optical Z-axis; Paragraph [0037] Line 7-9);
first and second magnets [131a/ 131b] [132a/ 132b] (A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b; Paragraph [0036] Line 1-2) provided to the carrier [130] at different positions (A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b are respectively assembled at both side ends of the lens support plate 130; Paragraph [0036] Line 1-3; The lens support plate 130 and the base 150 are moved close to each other by the magnetic force between the magnets 131a, 131b, 132a, and 132b and the yokes 160, and make the lens support plate 130 return to its original position; Paragraph [0038] Line 3-10);
a first hall sensor [111] configured to output a first signal corresponding to the position of the first magnet [131a] (The first Hall sensor 111 is disposed to face the first magnet 131a of which polarity is reversed along the first axis direction (the X-axis direction); Paragraph [0041] Line 10-12; the first Hall sensor 111 that detects displacement of the correction lens 120 in the first axis direction (the X-axis direction)(as the first signal); Paragraph [0041] Line 6-8; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12); 
a second hall sensor [112a, 112b] configured to output a second signal corresponding to the position of the second magnet (The pair of the second Hall sensors 112a and 112b are disposed to face the second magnets 132a and 132b of which polarities are reversed along the second axis direction (the Y-axis direction); Paragraph [0041] Line 14-17; the second Hall sensors 112a and 112b that are disposed as a pair in order to detect displacement of the correction lens 120 in the second axis direction (the Y-axis direction) (As the second signal); Paragraph [0041] Line 8-11; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12).
a position control unit [Hall sensor 111, 112a, 112b is the position control unit] (Figure 6 shows the circuit of the position control unit using hall sensors 111, 112a, 112b and the hall sensor determines the position of the lens which is the second carrier) configured to generate a position signal that is a signal about a current position of the carrier [130] (The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b in order to detect the position of the correction lens 120. The Hall sensors 111, 112a, and 112b detect displacement of the correction lens 120 in a single-axis direction. The Hall sensors 111, 112a, and 112b are divided into the first Hall sensor 111 that detects displacement of the correction lens 120 in the first axis direction (the X-axis direction), and the second Hall sensors 112a and 112b that are disposed as a pair in order to detect displacement of the correction lens 120 in the second axis direction (the Y-axis direction); Paragraph [0041] Line 1-11; The position of the correction lens 120 may be precisely detected by averaging outputs of the pair of the second Hall sensors 112a and 112b disposed at both sides of the correction lens 120; Paragraph [0045] Line 7-10); wherein the position control unit generates the position signal when the first and second magnets have the same pole at surfaces facing the first and second hall sensors (FIG. 6 is a circuit diagram for illustrating connection between the pair of the second Hall sensors 112a and 112b. The input terminals 1 and 3 and the output terminals 2 and 4 of the second Hall sensors 112a and 112b may be connected to circuit units, e.g. a differential amplifier circuit 210; Paragraph [0046] Line 1-9; A positive output signal Output+ and a negative output signal Output- of the pair of the second Hall sensors 112a and 112b may be input to the differential amplifier circuit 210 of the main body of the camera via the FPCB, and may be converted into positional coordinates of the correction lens 120 by performing a predetermined operation; Paragraph [0047] Line 5-10), the position control unit generates the position signal when the first and second magnets have different poles at surfaces facing the first and second hall sensors (The handshake correction apparatus may further include a first magnet disposed to face the first Hall sensor, wherein polarity of the first magnet is reversed in the first axis direction, and a pair of second magnets disposed to face the second Hall sensors, wherein polarities of the second magnets are reversed in the second axis direction; Paragraph [0012] Line 1-6)
Lee fails to teach that when the magnet have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals and when the magnet have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals.
Jansen teaches an actuator and an actuator unit which are of simple construction and which can produce rapid rotations of the magnet body with a comparatively low electric power (Column 2 Line 3-5), 
wherein when the first and second magnets have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals (The actuator unit is characterized in that an actuator in accordance with the invention is used, the Hall sensors of the control system, in the stop positions of the magnet body, being disposed at opposite sides of a plane which contains the axis of rotation and is oriented transversely of one of the magnet poles, the control system comprising a matrix unit having a first input and a second input for signals issuing from the Hall sensors. The Hall sensors supply signals which depend on the perpendicular magnetic induction of the magnetic field at the location of the sensors. During rotation of the magnet body, which has a north pole and a south pole, signals are generated which vary sinusoidally in dependence upon the angle of rotation of the magnet body and which are shifted in phase relative to one another. Surprisingly, it has been found that adding and subtracting these signals results in signals which are measures of both the position and the positional error of the magnet body and which consequently enable the coil means to be controlled so as to obtain a desired position of the magnet body. It is to be noted that a matrix unit is to be understood to mean an arithmetic or adder/subtractor unit; Column 3 Line 46-67; Therefore the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals). The purpose of doing so is to generate a high initial torque on the magnet body, so that only a very short time is required to move the magnet body from the one stop position into the other stop position, to provide the low power consumption, to provide its construction compact and simple and to provide only a small overall height, to exhibit an at least substantially wholly uniform torque characteristic, as a result of which exactly defined rotations of the magnet body can be realized by means of a simple drive, to improve the drive efficiency.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee in view of Jansen, because Jansen teaches to generate the position signal by doing the subtraction to the first and second signals and to generate the position signal by doing the addition to the first and second signals generates a high initial torque on the magnet body, so that only a very short time is required to move the magnet body from the one stop position into the other stop position, provides the low power consumption, to provide its construction compact and simple and to provide only a small overall height (Column 2 Line 17-29), exhibits an at least substantially wholly uniform torque characteristic, as a result of which exactly defined rotations of the magnet body can be realized by means of a simple drive (Column 2 Line 60-63), improves the drive efficiency (Column 3 Line 29-30).


Regarding claim 2, Lee teaches an apparatus for controlling a position of an optical-reflector, further comprising:
a driving control unit configured to control a position of the carrier [130] using the position signal (The first pair of magnets 131a and 131b and two of the driving coils 151 constitute a first driving unit. The second pair of magnets 132a and 132b provide a driving force in a second axis direction (Y-axis direction) and are arrayed in such a manner that their polarities are opposite to each other along the second axis direction. The second pair of magnets 132a and 132b and the other driving coils 151 constitute a second driving unit. The first pair of magnets 131a and 131b and the second pair of magnets 132a and 132b may be arranged in opposite directions with respect to the correction lens 120; Paragraph [0040] Line 11-21) configured to control a position of the carrier using the position signal (Both ends of each of the driving coils 151 may be connected to a circuit substrate (not shown) for applying a control signal. The lens support plate 130 is driven in an X-Y axis plane perpendicular to an optical Z-axis, and performs a correction operation, according to the electromagnetic interaction between the magnets 131a, 131b, 132a, and 132b and the driving coils 151; Paragraph [0037] Line 5-11; Therefore, the driving coils as the driving unit control the position of the carrier).

Regarding claim 3, Lee teaches an apparatus for controlling a position of an optical-reflector, wherein 
the first [131a and 131b] and second magnets [132a and 132b] (A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b; Paragraph [0036] Line 1-2) are provided at surfaces opposite to each other based on the carrier [130] ((A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b are respectively assembled at both side ends of the lens support plate 130; Paragraph [0036] Line 1-3; The lens support plate 130 and the base 150 are moved close to each other by the magnetic force between the magnets 131a, 131b, 132a, and 132b and the yokes 160, and make the lens support plate 130 return to its original position; Paragraph [0038] Line 3-10; Figure 2 shows the first [131a and 131b] and second magnets [132a and 132b] are provided at surfaces opposite to each other based on the carrier [130]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hu et al. (US 9885880 B2) discloses, “Lens Driving Apparatus With Closed-loop Anti-shake Structure-a lens driving apparatus with a closed-loop anti-shake structure, comprising: a lens holder comprising a coil; a frame comprising a plurality of magnets and receiving the lens holder; a driving circuit board comprising a plurality of coils corresponding to the plurality of magnets and disposed under the frame; a plurality of first set of elastic bodies configured such that the lens holder remains movable in a direction of a first axis with respect to the frame; a plurality of second set of elastic bodies configured such that the frame remains movable in a direction perpendicular to the first axis with respect to the driving circuit board; and a first optical module and a first optical reference respectively disposed at the driving circuit board and the lens holder, the first optical module sensing a relative movement of the first optical reference so as to sense a movement of the lens holder in the direction of the first axis (Column 1 Line 54 -67 and Column 2 Line 1-3)- However Hu does not disclose a position control unit configured to generate a position signal that is a signal about a current position of the carrier, wherein when the first and second magnets have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866